


110 HR 5797 IH: Roth TSP Act of 2008
U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5797
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mrs. Drake introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide for a
		  qualified Roth contribution program under the Thrift Savings
		  Plan.
	
	
		1.Short titleThis Act may be cited as the
			 Roth TSP Act of 2008.
		2.Requirement that
			 Thrift Savings Plan include a qualified Roth contribution program
			(a)In
			 generalSubchapter III of chapter 84 of title 5, United States
			 Code, is amended by inserting after section 8432c the following:
				
					8432d.Qualified Roth
				contribution program
						(a)In
				generalThe Executive Director, in consultation with the
				Secretary of the Treasury, shall by regulation provide for the inclusion in the
				Thrift Savings Plan of a qualified Roth contribution program (hereinafter in
				this section referred to as the Program).
						(b)Qualified Roth
				contribution programFor purposes of this section, the term
				qualified Roth contribution program means a program that satisfies
				the requirements of paragraphs (1) and (2) of section 402A(b) of the Internal
				Revenue Code of 1986.
						(c)Required
				provisionsThe regulations shall include—
							(1)provisions under
				which an election to make designated Roth contributions may be made—
								(A)by any individual
				who is eligible to make contributions under section 8351, 8432(a), 8440a,
				8440b, 8440c, 8440d, or 8440e; and
								(B)by any individual
				not described in subparagraph (A) who is otherwise eligible to make elective
				deferrals under the Thrift Savings Plan, as identified under such regulations;
				and
								(2)such other provisions as may be necessary
				to carry out this section.
							(d)Returns and
				reportsThe Executive
				Director shall, with respect to designated Roth contributions under the
				Program, make such returns and reports as the Secretary of the Treasury may
				prescribe under section 6047(f) of the Internal Revenue Code of 1986.
						(e)DefinitionsFor
				purposes of this section, the terms designated Roth contribution
				and elective deferral have the respective meanings given such
				terms in section 402A of the Internal Revenue Code of
				1986.
						.
			(b)Technical and
			 conforming amendments
				(1)Accounting and
			 informationSection 8439(a) of title 5, United States Code, is
			 amended by adding at the end the following:
					
						(4)Pursuant to regulations prescribed by
				the Executive Director, this section shall be carried out in a manner
				consistent with section 8432d of this title and section 402A of the Internal
				Revenue Code of 1986, including by making any modifications to the definition
				of an account under this subsection which may be
				necessary.
						.
				(2)Clerical
			 amendmentThe analysis for chapter 84 of title 5, United States
			 Code, is amended by inserting after the item relating to section 8432c the
			 following:
					
						
							8432d. Qualified Roth contribution
				program.
						
						.
				
